Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Collins Yongo appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Yongo v. McHugh, No. 5:10-cv-00220-F, 2013 WL 2285341 (E.D.N.C. May 23, 2013). We dispense with oral argument because the facts and legal contentions are *238adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.